Order filed March 12, 2015




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-01019-CV
                                   ____________

                        NEWELL M. EVANS, Appellant

                                         V.

                      THEODORE P. FULLER, Appellee


                    On Appeal from the 240th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 11-DCV-187877

                                     ORDER

      This is an appeal from a judgment signed December 22, 2014. Appellant did
not file a timely post-judgment motion extending appellate timetables. The notice
of appeal was due January 21, 2015. See Tex. R. App. P. 26.1. Appellant, however,
filed his notice of appeal on January 29, 2015, a date within 15 days of the due date
for the notice of appeal. A motion for extension of time is necessarily implied
when the perfecting instrument is filed within 15 days of its due date. Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant did not file a motion to
extend time to file the notice of appeal. While an extension may be implied,
appellant is obligated to come forward with a reasonable explanation to support the
late filing. See Miller v. Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805,
808 (Tex. App.—Houston [14th Dist.] 1998, no pet.).

      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before 12 days after the date of this order. See Tex.
R. App. P. 26.3; 12.5(b). If appellant does not comply with this order, we will
dismiss the appeal. See Tex. R. App. P. 42.3.



                                                PER CURIAM